Opinion filed August 3, 2017




                                     In The


        Eleventh Court of Appeals
                                  __________

                  Nos. 11-16-00131-CR & 11-16-00132-CR
                                __________

        STEPHANIE RENE VALADEZ STEVENS, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 35th District Court
                             Brown County, Texas
                  Trial Court Cause Nos. CR24040 & CR24041


                                  OPINION
      The grand jury indicted Appellant for possession with intent to deliver a

controlled substance, namely methamphetamine in the amount of four grams or more
but less than 200 grams, in a drug-free zone. The grand jury also indicted her for
the offense of tampering with or fabricating physical evidence. In each case,
Appellant waived her right to a jury trial and entered open guilty pleas. The trial
court found Appellant guilty of both offenses, assessed punishment at confinement
for ten years for the possession offense and at two years for the tampering offense,
and ordered that the sentences were to run consecutively. In each appeal, Appellant
challenges the voluntariness of her plea. We affirm.
                                I. Background Facts
      Law enforcement officers executed a search warrant at Appellant’s home after
receiving a confidential tip from an informant that narcotics were located in
Appellant’s home and that children in the home might be at risk.              As law
enforcement officers entered the house, Appellant threw more than six grams of
methamphetamine into a toilet.         When law enforcement officers searched
Appellant’s home, they found approximately forty grams of “methamphetamine
cut,” which is a substance “used to bulk up methamphetamine for distribution.”
      During the entry of her guilty pleas, the trial court asked Appellant whether
she understood the charges leveled against her and the possible punishment that she
faced. Before the trial court accepted Appellant’s guilty plea in each cause, the trial
court asked Appellant about her age and education level and her ability to read and
write the English language. The trial court also asked whether she understood that
she had waived her right to a jury trial, whether her mental health was impaired, and
whether she understood that no plea bargain had been arranged in each cause. The
trial court also explained that it would decide her punishment within the applicable
range and asked if her plea was made freely and voluntarily. The trial court then
explained to Appellant how the drug-free zone statute would enhance the possession
charge and how her punishment in the possession case could be stacked upon
punishment in the tampering-with-evidence case. Appellant told the trial court that
she understood the consequences explained to her and that she wished to freely and
voluntarily enter an open plea of guilty to each offense.
                                     II. Analysis
      Appellant claims in a single issue on appeal in both causes that her open pleas
of guilty were not voluntary.       A guilty plea involves a waiver of several
                                          2
constitutional rights. Ex parte Barnaby, 475 S.W.3d 316, 322 (Tex. Crim. App.
2015) (citing Boykin v. Alabama, 395 U.S. 238, 242–43 (1969)) (a guilty plea
involves, among other things, a waiver of a defendant’s federal constitutional rights
to be tried by a jury, to confront his accusers, to have a speedy and public trial, and
to invoke his privilege against compulsory self-incrimination); see Ex parte
Palmberg, 491 S.W.3d 804, 807 (Tex. Crim. App. 2016). Although a defendant has
an absolute right to a jury trial, he also has a right to waive it. Adams v. United States
ex rel. McCann, 317 U.S. 269, 275 (1942); see TEX. CODE CRIM. PROC. ANN.
art. 1.13(a) (West Supp. 2016). The defendant must make the waiver in person and
in writing, in open court, and do so with the consent and approval of both the court
and the State. CRIM. PROC. art. 1.13(a). In addition, “[f]ederal due process requires
that ‘[w]aivers of constitutional rights not only must be voluntary but must be
knowing, intelligent acts done with sufficient awareness of the relevant
circumstances and likely consequences.’” Davison v. State, 405 S.W.3d 682, 686
(Tex. Crim. App. 2013) (second alteration in original) (quoting Brady v. United
States, 397 U.S. 742, 748 (1970)); see Dansby v. State, 448 S.W.3d 441, 451 (Tex.
Crim. App. 2014).
      When we consider the voluntariness of a plea, we examine the record as a
whole. Martinez v. State, 981 S.W.2d 195, 197 (Tex. Crim. App. 1998). “The
crucial issue is whether, under all the facts and circumstances, the plea was truly
voluntary.” Barnaby, 475 S.W.3d at 323 (quoting Gaither v. State, 479 S.W.2d 50,
51 (Tex. Crim. App. 1972)); see Salvaggio v. State, No. 11-15-00027-CR, 2017 WL
922509, at *1 (Tex. App.—Eastland Feb. 28, 2017, no pet.) (mem. op., not
designated for publication). Pleas are only involuntary when induced by threats,
misrepresentation, or improper promises. Khamissi v. State, No. 11-10-00020-CR,
2010 WL 3796225, at *3 (Tex. App.—Eastland Sept. 30, 2010, pet. ref’d) (mem.
op., not designated for publication) (citing Brady, 397 U.S. at 755). The fact that a
                                            3
trial court duly admonished a defendant about her rights and the consequences of her
guilty plea creates a prima facie showing that the defendant knowingly and
voluntarily entered the plea. Martinez, 981 S.W.2d at 197.
      Appellant asserts that her plea was not voluntary because she was unaware
that the Court of Criminal Appeals might revise the mens rea element of the drug-
free zone enhancement. While her appeal was before this court, the Court of
Criminal Appeals considered White v. State to decide whether the State must prove
that the defendant knew that he was in a drug-free zone. 509 S.W.3d 307 (Tex.
Crim. App. 2017). In White, the court held that no such mens rea requirement was
necessary. Id. at 315. An accused need not be aware that, when he possessed an
illegal drug, he was in a drug-free zone. Id.
      In both causes, the trial court properly admonished Appellant as to her rights,
her understanding of the charges against her, and the consequences of her guilty
pleas. We note that Appellant does not claim that her guilty pleas were the product
of any threat, misrepresentation, or any improper promise. The open plea to the
possession offense is not related in any way to the separate tampering offense for
which she also entered an open plea. Furthermore, a defendant’s failure to anticipate
a potential change in the law at the time of her guilty plea does not impugn the truth
or reliability of that plea. Brady, 397 U.S. at 757. We overrule Appellant’s single
issue on appeal in each cause.
                                   III. This Court’s Ruling
      We affirm the judgments of the trial court.


August 3, 2017                                       MIKE WILLSON
Publish. See TEX. R. APP. P. 47.2(b).                JUSTICE
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                           4